Per Curiam.
Respondent was admitted to practice by this Court in 1988. He practices law in New Jersey, where he was admitted to the bar in 1987.
By order dated January 20, 2009 (197 NJ 427, 963 A2d 815 [2009]), the Supreme Court of New Jersey censured respondent for professional misconduct because he engaged in impermissible fee sharing with a nonlawyer firm employee and related misconduct. Another firm lawyer who was found more culpable was suspended from the practice of law for a period of three months in New Jersey and has been reciprocally disciplined by *1088this Court (Matter of Fusco, 62 AD3d 1088 [2009] [decided herewith]).
Petitioner moves for an order imposing reciprocal discipline (see 22 NYCRR 806.19). Respondent has filed an affidavit in mitigation.
Having considered the conduct which gave rise to respondent’s discipline in New Jersey and respondent’s affidavit in mitigation, and having due regard for the discipline imposed by the New Jersey Supreme Court, we conclude that the same discipline should be imposed by this Court as was imposed in New Jersey, i.e., censure.
Spain, J.P., Rose, Lahtinen, McCarthy and Garry, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is censured.